ING Life Insurance and Annuity Company and its Variable Annuity Account B Individual Nonqualified Variable Annuity Supplement dated May 4, 2011 to the Contract Prospectus dated April 29, 2011 The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current variable annuity Contract Prospectus for future reference. The information for Appendix II – Description of Underlying Funds beginning on page 41 of the Contract Prospectus is hereby deleted in its entirety and replaced with the following: APPENDIX II DESCRIPTION OF UNDERLYING FUNDS List of Fund Name Changes Former Fund Name New Fund Name ING Van Kampen Equity and Income Portfolio ING Invesco Van Kampen Equity and Income Portfolio The investment results of the mutual funds (funds) are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained free of charge at the address and telephone number listed in “Contract Overview – Questions: Contacting the Company,” by accessing the SEC’s web site or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the fund’s investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. For the share class of each fund offered through your contract, please see the cover page. Fund Name Investment Adviser/Subadviser Investment Objective(s) Fidelity ® VIP Contrafund ® Portfolio Seeks long-term capital appreciation. Investment Adviser: Fidelity Management & Research Company (“FMR”) Subadvisers: FMR Co., Inc. and other affiliates of FMR X.75998-11 Page 1 of 4 May 2011 Fund Name Investment Adviser/Subadviser Investment Objective(s) Fidelity ® VIP Equity-Income Portfolio Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to achieve a yield which Investment Adviser: Fidelity Management & exceeds the composite yield on the securities comprising Research Company (“FMR”) the S&P 500 ® Index. Subadvisers: FMR Co., Inc. and other affiliates of FMR Fidelity ® VIP Growth Portfolio Seeks to achieve capital appreciation. Investment Adviser: Fidelity Management & Research Company (“FMR”) Subadvisers: FMR Co., Inc. and other affiliates of FMR Fidelity ® VIP Overseas Portfolio Seeks long-term growth of capital. Investment Adviser: Fidelity Management & Research Company (“FMR”) Subadvisers: FMR Co., Inc. and other affiliates of FMR ING Balanced Portfolio Seeks total return consisting of capital appreciation (both realized and unrealized) and current income; the Investment Adviser: ING Investments, LLC secondary investment objective is long-term capital appreciation. Subadviser: ING Investment Management Co. ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: BlackRock Investment Management, LLC ING BlackRock Science and Technology Seeks long-term capital appreciation. Opportunities Portfolio Investment Adviser: ING Investments, LLC Subadviser: BlackRock Advisors, LLC ING Global Bond Portfolio Seeks to maximize total return through a combination of current income and capital appreciation. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. X.75998-11 Page 2 of 4 May 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser ING Growth and Income Portfolio Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities Investment Adviser: ING Investments, LLC convertible into common stocks. It is anticipated that capital appreciation and investment income will both be Subadviser: ING Investment Management Co. major factors in achieving total return. ING Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective Investment Adviser: ING Investments, LLC through investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital Subadviser: ING Investment Management Co. appreciation and investment income will both be major factors in achieving total return. ING International Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of a widely accepted Investment Adviser: ING Investments, LLC international index. Subadviser: ING Investment Management Co. ING Invesco Van Kampen Equity and Income Seeks total return, consisting of long-term capital Portfolio appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Large Cap Growth Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser : ING Investment Management Co. ING Money Market Portfolio * Seeks to provide high current return, consistent with preservation of capital and liquidity, through investment Investment Adviser: ING Investments, LLC in high-quality money market instruments while maintaining a stable share price of $1.00. Subadviser : ING Investment Management Co. *There is no guarantee that the ING Money Market Subaccount will have a positive or level return. ING Oppenheimer Global Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. ING Russell TM Large Cap Growth Index Portfolio A non-diversified Portfolio that seeks investment results (before fees and expenses) that correspond to the total Investment Adviser: ING Investments, LLC return of the Russell Top 200 ® Growth Index. Subadviser: ING Investment Management Co. X.75998-11 Page 3 of 4 May 2011 Fund Name Investment Objective(s) Investment Adviser/Subadviser ING Strategic Allocation Conservative Portfolio Seeks to provide total return (i.e., income and capital growth, both realized and unrealized) consistent with Investment Adviser: ING Investments, LLC preservation of capital. Subadviser: ING Investment Management Co. ING Strategic Allocation Growth Portfolio Seeks to provide capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING Strategic Allocation Moderate Portfolio Seeks to provide total return (i.e., income and capital appreciation, both realized and unrealized). Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. ING Templeton Foreign Equity Portfolio Seeks long-term capital growth Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC ING Thornburg Value Portfolio Seeks long-term capital appreciation, and secondarily, current income. Investment Adviser: Directed Services LLC Subadviser: Thornburg Investment Management, Inc. ING T. Rowe Price Diversified Mid Cap Growth Seeks long-term capital appreciation. Portfolio Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING UBS U.S. Large Cap Equity Portfolio Seeks long-term growth of capital and future income. Investment Adviser: Directed Services LLC Subadviser: UBS Global Asset Management (Americas) Inc. X.75998-11 Page 4 of 4 May 2011
